DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-8,11-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17137090. Although the claims at issue are not identical, they are not patentably distinct from each other because present invention and copending application discloses an electrode member, comprising an electrode body and a conductive structure; the electrode body being a laminated structure and comprising an insulating substrate and a conducting layer provided on a surface of the insulating substrate; the conducting layer comprising a first portion and a second portion extending from the first portion, the first portion being coated with an active material, and the second portion being not coated with the active material; the second portion comprising a main portion and a transition portion, the transition portion being provided between the main portion and the first portion, and a width of the transition portion being larger than a width of the main .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-3,5,7-8,11-22 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Xing et al. (CN207542313 translation).
 	As to claim 1, Xing et al. discloses an electrode member, comprising an electrode body (figure 3 number 12) and a conductive structure (figure 3 number 2); the electrode body being a laminated structure and comprising an insulating substrate (figure 3 number 10) and a conducting layer (figure 3 number 11) provided on a surface of the insulating substrate; the conducting layer comprising a first portion and a second portion extending from the first portion, the first portion being coated with an active material, and the second portion being not coated with the active material; the second portion comprising a main portion and a transition portion, the transition portion being provided between the main portion and the first portion, and a width of the transition 
As to claim 2, Xing et al. discloses wherein the welding region comprises a first welding region and a second welding region, the first welding region is positioned at the main portion, the second welding region is positioned at the transition portion; a width of the second welding region is larger than a width of the first welding region (paragraph 0064).
As to claim 3, Xing et al. discloses wherein both of two ends of the welding region in a width direction of the second portion extend to edges of the second portion (figure 4 number 1a).
As to claim 5, Xing et al. discloses wherein the second portion is a stepped structure, the main portion is provided to a small end of the stepped structure, and the transition portion is provided to a large end of the stepped structure (figure 4 number 13,2).
As to claim 7, Xing et al. discloses wherein a gap is kept between the welding region and the first portion (figure 3 number 10).
As to claim 8, Xing et al. discloses wherein the electrode member further comprises an insulating layer, the insulating layer is provided in the gap (figure 3 number 10).

As to claim 12, Xing et al. discloses electrode assembly, comprising a first electrode member, a second electrode member and a separator which are stacked, the separator being provided between the first electrode member and the second electrode member (paragraph 0073); the first electrode member, comprising an electrode body (figure 3 number 12) and a conductive structure (figure 3 number 2); the electrode body being a laminated structure and comprising an insulating substrate (figure 3 number 10) and a conducting layer (figure 3 number 11) provided on a surface of the insulating substrate; the conducting layer comprising a first portion and a second portion extending from the first portion, the first portion being coated with an active material, and the second portion being not coated with the active material; the second portion comprising a main portion and a transition portion, the transition portion being provided between the main portion and the first portion, and a width of the transition portion being larger than a width of the main portion (figure 4 number 13); the conductive structure being welded with the second portion and extending along a direction away from the first portion, and at least a part of a welding region formed by the second portion and the conductive structure being positioned at the transition portion (figure 4 number 1a).
As to claim 13, Xing et al. discloses wherein the electrode assembly is formed by laminating or winding the first electrode member, the second electrode member and separator (paragraph 0073).
As to claim 14, Xing et al. discloses wherein the first electrode member is provided with a plurality of the second portions and a plurality of the conductive 
As to claim 15, Xing et al. discloses wherein the welding region comprises a first welding region and a second welding region, the first welding region is positioned at the main portion, the second welding region is positioned at the transition portion; a width of the second welding region is larger than a width of the first welding region (paragraph 0064, figure 4 number 1a).
As to claim 16, Xing et al. discloses wherein the second portion is a stepped structure, the main portion is provided to a small end of the stepped structure, and the transition portion is provided to a large end of the stepped structure (figure 4 number 1a).
As to claim 17, Xing et al. discloses wherein the conductive structure extends beyond the second portion at a side away from the first portion (figure 7 number 21a).
As to claim 18, Xing et al. discloses secondary battery, comprising a case, a cap plate, a first electrode terminal, a second electrode terminal and an electrode assembly; the cap plate covering the case (paragraph 0049); the first electrode terminal and the second electrode terminal being provided to the cap plate; the electrode assembly being provided in the case; the electrode assembly comprising a first electrode member, a second electrode member and a separator which are stacked, the separator being provided between the first electrode member and the second electrode member (paragraph 0050); the first electrode member being connected with the first electrode terminal, and the second electrode member being connected with the second electrode terminal an electrode member, comprising an electrode body (figure 3 number 12) and a conductive structure (figure 3 number 2); the electrode body being a laminated structure and comprising an insulating substrate (figure 3 number 10) and a conducting layer (figure 3 number 11) provided on a surface of the insulating substrate; the conducting layer comprising a first portion and a second portion extending from the first portion, the first portion being coated with an active material, and the second portion being not coated with the active material; the second portion comprising a main portion and a transition portion, the transition portion being provided between the main portion and the first portion, and a width of the transition portion being larger than a width of the main portion (figure 4 number 13); the conductive structure being welded with the second portion and extending along a direction away from the first portion, and at least a part of a welding region formed by the second portion and the conductive structure being positioned at the transition portion (figure 4 number 1a).
As to claim 19, Xing et al. discloses wherein the first electrode member is provided with a plurality of the second portions and a plurality of the conductive structures, each second portion is connected with the conductive structure; the second portions and the conductive structures of the first electrode member are stacked and form a first electrode tab; the first electrode tab is connected with the first electrode terminal (figure 7 number 103,21a).
As to claim 20, Xing et al. discloses wherein the secondary battery further comprises a current collecting member, the current collecting member connects the conductive structure and the first electrode terminal (paragraph 0050).
As to claim 21, Xing et al. discloses wherein the conductive structure extends beyond the second portion at a side away from the first portion, a part of the conductive 
As to claim 22, Xing et al. discloses wherein the welding region comprises a first welding region and a second welding region, the first welding region is positioned at the main portion, the second welding region is positioned at the transition portion; a width of the second welding region is larger than a width of the first welding region (paragraph 0064,0016).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. in view of Umeyama et al. (US20160064720).
	Xing et al. discloses the electrode member described above. Xing et al. fail to disclose wherein a dimension of the first welding region is smaller than 3mm, and a height of the second welding region is 0.5mm-2.5mm. Umeyama et al. teaches wherein a dimension of the first welding region is smaller than 3mm, and a height of the second welding region is 0.5mm-2.5mm for the purpose of making contact with the positive electrode edge portion sufficiently (paragraph 0081).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Xing et al. with wherein a dimension of the first welding region is smaller than 3mm, and a height of the second welding region .
4.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. in view of Jung et al. (US20150372335).
Xing et al. discloses the electrode member described above. Xing et al. fail to disclose wherein at least at one side of the second portion in a width direction of the second portion, the transition portion and the main portion is connected via a rounded corner. Jung et al. teaches wherein at least at one side of the second portion in a width direction of the second portion, the transition portion and the main portion is connected via a rounded corner for the purpose of uniformly distributing the stress to the protruding portions and the first and second electrodes tabs may increase in area to improve durability (paragraph 0044).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Xing et al. with teaches wherein at least at one side of the second portion in a width direction of the second portion, the transition portion and the main portion is connected via a rounded corner for the purpose of uniformly distributing the stress to the protruding portions and the first and second electrodes tabs may increase in area to improve durability (paragraph 0044).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724